                       Case 4:12-cr-00066-LPR Document 61 Filed 06/11/20 Page 1 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

           UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                      )
                KENNETH WAYNE MACK                                    )
                                                                      ) Case No. 4:12-CR-00066-001 LPR
                                                                      ) USM No. 26929-009
                                                                      )
                                                                      )
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            _1~th_r~o~u~g~h~S~----- of the term of supervisio
0   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guiltJAMES
The defendant is adjudicated guilty of these violations:                                                 By:_-+-=-tf-t~_....,==-~

Violation Number               Nature of Violation                                                            Violation Ended
1                               Committed Other Crimes                                                        01/10/2020
2                                Failure to Report to the Probation/Submit Monthly Reports                    01/31/2020
3                                Failure to Notify Probation of Contact with Law Enforcement                  01/31/2020
                                 See Next Page

       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully p~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes rn
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 1821                                                  06/09/2020
                                                                                             Date oflmposition of Judgment
Defendant's Year of Birth:            1981

City and State of Defendant's Residence:                                                           Signature of Judge
North Little Rock, Arkansas
                                                                                         Lee P. Rudofsky, District Judge
                                                                                                 Name and Title of Judge



                                                                                                          Date
                   Case 4:12-cr-00066-LPR Document 61 Filed 06/11/20 Page 2 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                        Judgment-Page    -=-2-    of    4
DEFENDANT: KENNETH WAYNE MACK
CASE NUMBER: 4:12-CR-00066-001 LPR

                                                  ADDITIONAL VIOLATIONS

                                                                                                                 Violation
Violation Number               Nature of Violation                                                               Concluded
4 and 5                        Failure to Fully Participate in Substance Abuse/Mental Health Treatment       01/27/2020
                   Case 4:12-cr-00066-LPR Document 61 Filed 06/11/20 Page 3 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- lmprisonment
                                                                                             Judgment - Page     3     of   4
DEFENDANT: KENNETH WAYNE MACK
CASE NUMBER: 4:12-CR-00066-001 LPR


                                                             IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
THREE (3) MONTHS




     ~ The court makes the following recommendations to the Bureau of Prisons:

IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant
participate in non-residential substance abuse treatment during incarceration.



     D The defendant is remanded to the custody of the United States Marshal.

     ~ The defendant shall surrender to the United States Marshal for this district:
         [i' at        12:00                      D a.m.         ~ p.m.   on   08/03/2020
         D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                   to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                       DEPUTY UNITED STATES MARSHAL
                   Case 4:12-cr-00066-LPR Document 61 Filed 06/11/20 Page 4 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                 Judgment-Page   _4_     of       4
DEFENDANT: KENNETH WAYNE MACK
CASE NUMBER: 4:12-CR-00066-001 LPR
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 NO SUPERVISED RELEASE




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
